305 S.W.3d 894 (2010)
Robert Leon JENKINS, Jr., Appellant
v.
The STATE of Texas, Appellee.
Nos. 10-09-00233-CR, 10-09-00248-CR.
Court of Appeals of Texas, Waco.
February 10, 2010.
Clint F. Sare, Attorney at Law, Bryan, TX, for Appellant.
Bill R. Turner, Brazos County District Attorney, Bryan, TX, for Appellee.
Before Chief Justice GRAY, Justice REYNA, and Justice DAVIS.

ORDER
PER CURIAM.
In two appellate cases, Robert Leon Jenkins, Jr. appeals his convictions for the offenses of Failure to Identify (10-09-00233-CR), Fraud: Use or Possession of Identifying Information, and Forgery of a Financial Instrument (10-09-00248-CR). The reporter's records for these appeals were originally due on September 8, 2009. They are now five months overdue. On November 6, 2009, the Clerk of this Court notified the reporter that the reporter's records for these appeals had not been filed. The Clerk requested the reporter to file the records within 30 days. Neither record was filed. On January 14, the Clerk of this Court notified the reporter that the failure to file the reporter's records in these appeals within 14 days from the date of the letter may result in an order to show cause why the reporter should not be held in contempt for failure to timely file the reporter's records. See TEX.R.APP. P. 35.3(c). Again, neither record was filed. When contacted by the Clerk by telephone, the reporter stated that he believed he was given 30 days to file the records. He stated that he could have the records filed by February 5, 2010. Neither record has been filed.
The reporter is ORDERED to deliver the reporter's record in both appellate case numbers 10-09-00233-CR and 10-09-00248-CR into the hands of either the Clerk or a Deputy Clerk of the Tenth Court of Appeals at 501 Washington, Suite 415, Waco, Texas by February 19, 2010, at 10:00 a.m. or to appear in person, with or without an attorney, on that date and at that time for a hearing before the justices of the Tenth Court of Appeals to explain why the reporter's records were not filed by that date.
FAILURE TO FILE THE REPORTER'S RECORDS AS ORDERED HEREIN OR TO APPEAR IN PERSON FOR THE HEARING WILL RESULT IN THE ISSUANCE OF AN ORDER TO SHOW CAUSE WHY THE REPORTER, THE HON. FELIX THOMPSON, SHOULD NOT BE HELD IN CONTEMPT OF COURT FOR SUCH FAILURE.
In addition to being mailed to the representatives of the parties and trial court, the Clerk of this Court is ordered to cause this Order to be delivered by courier receipted *895 restricted delivery, certified mail return receipt requested, and regular first class mail to:
  Hon. Felix Thompson
  361st District Court
  300 E. 26th, Suite 305
  Bryan, Texas 77803